Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Biniki Sherrail Dove,
Petitioner
Vv.
The Inspector General.
Docket No. C-10-919
Decision No. CR2304

Date: January 4, 2011

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Biniki
Sherrail Dove, from participating in Medicare and other federally funded health care
programs for a period of at least five years.

I. Background

The I.G. determined to exclude Petitioner from participating in Medicare and other
federally funded health care programs for at least five years, based on his determination
that Petitioner had been convicted of a criminal offense as is described at section
1128(a)(1) of the Social Security Act (Act). Petitioner requested a hearing, and the case
was assigned to me for a hearing and a decision.

I held a pre-hearing conference at which I ordered the parties to exchange briefs and all
proposed exhibits. On October 12, 2010, the I.G. submitted a brief and four proposed
exhibits, which are identified as I.G. Ex. | — LG. Ex. 4. Petitioner’s deadline for filing
her brief and proposed exhibits was November 22, 2010. Neither my office nor the office
of the I.G.’s counsel received an exchange from Petitioner. On December 1, 2010, Ms.
Debra Sapper, the staff attorney from the Departmental Appeals Board Civil Remedies
Division who is assigned to work with me on this case, called Petitioner and left a
message on her phone telling her that her pre-hearing exchange had not been received.
Ms. Sapper also e-mailed Petitioner on that same date with the identical message. On
December 2, 2010, Petitioner sent an e-mail to Ms. Sapper telling her that she had
delivered her pre-hearing exchange to the post office on November 10, 2010.

On December 2, 2010, Ms. Sapper sent an e-mail to Petitioner requesting that she fax her
exchange to the Civil Remedies Division by no later than December 6, 2010. On
December 7, 2010, Petitioner left a voice mail message on Ms. Sapper’s phone assuring
her that she’d faxed the exchange and asking that Ms. Sapper confirm its receipt.
However, no fax was received by the Civil Remedies Division. On December 8, 2010,
Ms. Sapper again called Petitioner and left a message on her phone telling her that the fax
had not been received. Ms. Sapper also sent Petitioner a confirming e-mail with the
identical message. Petitioner did not reply either to Ms. Sapper’s phone message or to
the e-mail.

On December 13, 2010, I sent an order to show cause to Petitioner, directing her either to
file an exchange by no later than December 22, 2010, or to explain why she had not done
so. Petitioner did not respond to the order to show cause. However, on December 14,
2010, Petitioner made two attempts to fax a document, or documents, to Ms. Sapper. The
faxes were not received, because Petitioner attempted to fax the documents to Ms.
Sapper’s direct line rather than to the Civil Remedies Division fax number. Petitioner
also sent an e-mail to Ms. Sapper in which she requested to speak with her about the
matter.

On December 14, 2010, Ms. Sapper sent an e-mail to Petitioner noting the fax attempts.
Ms. Sapper directed Petitioner to send her exchange to the Civil Remedies Division by
mail and strongly suggested that she do so immediately rather than wait until the deadline
of December 22.

Petitioner never responded to this e-mail. Neither the Civil Remedies Division nor I.G.’s
counsel has ever received a pre-hearing exchange from Petitioner.

I have given Petitioner multiple opportunities to file a pre-hearing exchange in this case,
and, despite that, Petitioner has not filed an exchange. My pre-hearing order was explicit,
and it directed Petitioner to mail an exchange to the Civil Remedies Division. | also sent
to Petitioner a copy of the Civil Remedies Division procedures, which detailed exactly
how Petitioner was to complete her exchange. On multiple occasions, Ms. Sapper
instructed Petitioner to file documents. Petitioner never complied with these instructions
and never responded to the order to show cause that I sent to her.

I could dismiss this case based on Petitioner’s failure to comply with my initial pre-
hearing order and with subsequent instructions. Instead, I am electing to issue a decision
on the merits, based on the unrebutted pre-hearing exchange filed by the LG. I receive
into evidence I.G. Ex. 1 —L.G. Ex. 4.

IL. Issues, Findings of Fact, and Conclusions of Law
A. Issues
The issues in this case are whether:

1. Petitioner was convicted of a criminal offense as is described at section
1128(a)(1) of the Act; and

2. An exclusion of at least five years is mandatory.
B. Findings of Fact and Conclusions of Law
I make the following findings of fact and conclusions of law.

1. Petitioner was convicted of a criminal offense as is described at
section 1128(a)(1) of the Act.

Section 1128(a)(1) of the Act mandates the exclusion of any individual who is convicted
of a criminal offense that is related to the delivery of an item or service under Medicare
or a State funded health care program (Medicaid). The evidence offered by the I.G.
proves that Petitioner was convicted of such an offense. Therefore, the I.G. must exclude
her.

On October 28, 2009, Petitioner pled guilty in Cumberland County District Court in the
State of North Carolina to two misdemeanor allegations of common law forgery and to
two misdemeanor allegations of attempted medical assistance provider fraud. I.G. Ex. 2
at 2, 4; LG. Ex. 3 at 2,4. These pleas were accepted by the court on that date. Id.

Specifically, Petitioner was charged with, and pled guilty to, forging the name of a
physician on documents that were filed with the North Carolina Medicaid plan. I.G. Ex.
2 at 1,3. These forgeries were committed for the purpose of causing false Medicaid
benefits payments to be made. I.G. Ex. 3, at 1, 3.

The crimes of which Petitioner was convicted clearly are crimes that are related to the
delivery of North Carolina Medicaid items or services. The intended victim of
Petitioner’s crimes was North Carolina’s Medicaid program. The attempted theft would
not have been possible, but for the existence of that program and the program’s
reimbursement of covered items and services. Consequently, Petitioner’s convictions are
for crimes within the reach of section 1128(a)(1) of the Act.

2, An exclusion of at least five years is required by law.

The I.G. excluded Petitioner for at least five years. That is the minimum period that must
be imposed against an individual who has been convicted of a crime that is described at
section 1128(a)(1) of the Act. Therefore, the exclusion that the I.G. imposed against
Petitioner is reasonable as a matter of law.

/s/
Steven T. Kessel
Administrative Law Judge

